Title: From George Washington to George Washington Parke Custis, 4 June 1797
From: Washington, George
To: Custis, George Washington Parke



Dear Washington,
Mount Vernon 4th June 1797

Your letter of the 29th Ulto came to hand by the Post of Friday, and eased my mind of many unpleasant Sensations, and reflections on your account. It has indeed done more, it has filled it with pleasure, more easy to be conceived than expressed; and if your sorrow, and repentence for the disquietudes occasioned by the preceeding letter, and your resolution to abandon the ideas which were therein expressed, are sincere, I shall not only heartily forgive, but will forget also, and bury in oblivion, all that has passed.
As a testimony of my disposition to do this; of the hope I had conceived that reflection would overcome an indolent habit, or bad advice; and (to be candid, I ought to add) because I was ashamed to make known the contents of your letter, announcing your indisposition to continue your studies; not a hint, respecting this matter, has been given to any of your friends in this quarter, altho’ Doctr Stuart & your mother (with their Children) left this on thursday last, after a stay of a week, and both Mr Law & Mr Peter have been here, since the receipt of it. In a word, your Grandmama, sister & myself, are all who are acquainted therewith.
You must not suffer the resolution you have recently entered into, to operate as the mere result of a momentary impulse; occasioned by the letters received from hence. This resolution should be founded on sober reflection, and a thorough conviction of your error; and be maintained, & strengthened, by frequent and deliberate reflection on the subject: otherwise it will be as wavering as the Wind, and become the sport of conflicting passions; which will occassion such a lassitude in your exertions, as to render your studies of little avail. To insure permanency, think seriously of the advantages which are to be derived, on the one hand, from the steady pursuit of a course of study, to be marked out by your Preceptor,

whose Judgment, experience and acknowledged abilities, enables him to direct them; and, on the other hand, revolve as seriously on the consequences which would inevitably result from an indisposition to this measure; or from an idle habit & hankering after unprofitable amusements at your time of life (before you have acquired that erudition & knowledge; which would be found beneficial in every walk of life—I use the word before, because it is not my wish that, having gone through the essentials, you should be deprived of any rational amusement afterwards)—or lastly, from dissipation in such company as it is most likely you would under such circumstances keep—who, but too often mistake ribaldry for wit, and rioting, swearing, intoxication and gambling, for manliness.
These things are not without momentary charms to young minds, susceptable of any impression before the judgment in some measure is formed, and reason begins to preponderate. It is on this ground, as well as on account of the intrinsic advantages which you yourself would experience hereafter from it that I am desirous of keeping you to your Studies. And if such characters as I have described have been, or should be found instrumental, either by their advice or example, in giving your mind a wrong biass, shun them as you would do a pestilence, for be assured it is not with such qualities as these you ought to be allied, or with those who possess them to have any friendship.
These sentiments are dictated by the purest regard for your welfare, and from an earnest desire to promote your true happiness; in which all your friends feel an interest, and would be much gratified to see accomplished; while it wd contribute, in an eminent degree to your respectibility, in the eyes of others.
Your endeavours to fulfil these reasonable wishes of your friends, cannot fail of restoring you to all the attentions, protection and affection of one, who ever has been, and will continue to be Your sincere friend

Go: Washington

